Citation Nr: 0208486	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  95-09 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1971, including service in Vietnam from July 1968 to July 
1969.  The appellant is the widow of the veteran.

This appeal came to the Board of Veterans' Appeals (Board) 
from a February 1992 RO rating decision that denied service 
connection for the cause of the veteran's death.  In October 
1997 and March 2000, the Board remanded the case to the RO 
for additional development.

The appellant testified before members of the Board in 
December 1996 and October 1999 who have since left the Board.  
In an April 2002 letter, the Board asked the appellant if she 
wanted another hearing and to respond to the letter within 30 
days, otherwise the Board would assume that she did not want 
an additional hearing and would proceed accordingly.  A 
review of the record does not show receipt of a reply from 
the appellant to the Board's April 2002 letter.


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for residuals of postoperative medial 
meniscectomy of the right knee, rated 10 percent.

2.  The veteran had service in Vietnam during the Vietnam era 
and is presumed to have been exposed to agent orange during 
service.

3.  The veteran's death in November 1991 was due to confluent 
bronchopneumonia with sepsis, shock, and multi-system failure 
related to alcohol abuse that was not present in service and 
first demonstrated many years after service.

4.  Cancer of the esophagus was not present in service or 
demonstrated until 1990, many years after the veteran's 
service; and it was not causally related to an incident of 
service, including exposure to agent orange, or to a service-
connected disability.

5.  The cause of the veteran's death was not the result of a 
service-connected disability; nor did a service-connected 
disability have a material influence in the production of his 
death.


CONCLUSIONS OF LAW

1.  Cancer of the esophagus and confluent bronchopneumonia 
with sepsis, shock, and multi-system failure related to 
alcohol abuse were not incurred in or aggravated by active 
service; nor may cancer of the esophagus be presumed to have 
been incurred in active service; nor is the cancer of the 
esophagus or the confluent bronchopneumonia with sepsis, 
shock, and multi-system failure proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  The veteran's death was not caused by a disability 
incurred in or aggravated by active service; nor did a 
service-connected disability contribute substantially or 
materially to his death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a claimant in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
appellant's claim for service connection for the cause of the 
veteran's death, and that the requirements of the VCAA have 
in effect been satisfied.

The appellant and her representative have been provided with 
a statement of the case and supplemental statement of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notifies 
them of the evidence needed by the appellant to prevail on 
the claim.  There is no identified evidence that has not been 
accounted for and the appellant's representative has been 
given the opportunity to submit written argument.  In a May 
2001 letter, the RO notified the appellant of the evidence 
needed to substantiate her claim, offered to assist her in 
obtaining any relevant evidence and delineated the respective 
responsibilities of herself and VA with respect to providing 
different evidence.

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claim and that there is no 
prejudice to her by appellate consideration of the claim at 
this time without a prior remand of the case to the RO for 
providing additional assistance to her in the development of 
her claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating her claim.  
Hence, no further assistance to the appellant is required to 
fulfill VA's duty to assist her in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from January 1968 to January 
1971, including service in Vietnam from July 1968 to July 
1969.  The appellant is the widow of the veteran.

Service medical records do not show the presence of a 
malignant tumor.  Nor do those records reveal residuals of 
alcohol abuse.  The report of the veteran's medical 
examination in December 1970 for separation from service 
reveals post operative residuals of medial meniscectomy of 
the right knee.  That report also notes that an EKG 
(electrocardiogram) showed abnormalities.  A heart disease 
was not found.

The veteran underwent a VA medical examination in April 1971.  
He gave a history of hypertension to 160/110 on one occasion 
in service, and that on 3 subsequent blood pressure readings, 
his blood pressure was in the 130's/80's and laboratory 
studies were normal.  His blood pressure was 136/80 and no 
abnormalities of the cardiovascular system were found at the 
time of this examination.  The diagnoses were history of 
hypertension, not found on examination; and post operative 
residuals of medial meniscectomy of the right knee.

VA and private medical records show that the veteran was 
treated and evaluated for various medical problems in the 
1980's and 1990's.  The more salient medical reports related 
to the appellant's claim for service connection for the cause 
of his death are discussed below.

The veteran underwent a VA agent orange examination in August 
1983.  It was noted that he had problems with a skin 
condition, hypertension symptoms on and off with history of 
heart palpitation and murmur, right knee problems, and some 
mental problems.

A private medical report shows that the veteran was 
hospitalized in April 1986.  The report notes that he 
apparently had a grand mal seizure on the afternoon of 
admission.  He had been drinking quite heavily for the past 
number of months and drank heavily on the weekend, Monday, 
and Tuesday prior to his admission, consuming several fifths 
and several six-packs of beer.  The discharge diagnoses were 
grand mal seizure, suspected alcohol withdrawal; alcohol 
abuse, acute and chronic with prior treatment at a treatment 
center; abnormal chest X-ray suggesting nodular density of 
the right 4th rib area, suspected nipple shadow, stringy 
density right middle lobe, negative fluoroscopic evaluation 
of same; acute bronchitis with history of tobacco abuse; and 
abnormal liver function tests felt secondary to alcohol 
abuse, negative liver-spleen scan.

A private medical report shows that the veteran was 
hospitalized in May 1988.  A 48 hour history of shortness of 
breath, chills, fever, and cough productive of some yellowish 
phlegm at admission was noted.  He had had some increased 
shortness of breath but no hemoptysis.  There was a previous 
history of pneumonia 3 years prior.  He was a cigarette 
smoker, 1/2 pack per day.  He was also a heavy consumer of 
alcohol.  The final diagnoses were left lower lobe pneumonia; 
alcoholic pancreatitis; possible calculus cholecystitis with 
thick-walled gallbladder on ultrasound; alcoholic liver 
disease; anemia, probably nutritional, secondary to 
alcoholism possibly related to some GI (gastrointestinal) 
blood loss from alcoholic gastritis or duodenitis; duodenitis 
suggested on upper GI series; small sliding hiatal hernia 
without reflux; history of alcohol-related seizure disorder 
controlled on Dilantin; and cigarette abuse.

A private medical report of the veteran's treatment in 
December 1990 notes that a barium swallow in that month 
showed a 2 centimeters mid-esophageal mass.  An endoscopy 
revealed probable squamous cell carcinoma of the esophagus, 
middle third extending from 32-38 centimeters.  He was 
recommended for a CT (computed tomography) scan of the chest 
and abdomen.  The CT scan conducted in December 1990 showed 
some prominence of soft tissue in the area of the esophagus 
approximately 3 centimeters below the carina.  The prominence 
measured approximately 2 centimeters in diameter.  

A private medical report reveals that the veteran was 
hospitalized in February 1991.  He received some 
chemotherapy.  The discharge diagnosis was squamous cell 
carcinoma of the esophagus.

Private medical records show that the veteran underwent 
exploratory laparotomy, blunt esophagectomy, pyloroplasty, 
and feeding jejunostomy in May 1991 while hospitalized.  A 
pathology study of a specimen of the esophagus revealed 
squamous cell carcinoma, invasive, moderately differentiated, 
histologic grade II; maximum tumor dimension was .9 
centimeter; tumor invasion into submucosa, without evidence 
of muscularis propria involvement; surgical margins of 
excision widely free of tumor; peri-esophageal tissue showed 
focal fibrosis, but no evidence of malignancy; and no peri-
esophageal lymph nodes discovered.

A death certificate reveals that the veteran's death in 
November 1991 was at a private medical facility.  The cause 
of death was hypotension due to acute and chronic alcoholism.  
It was noted that esophageal carcinoma was a condition 
contributing to death, but not the underlying cause.  It was 
noted that an autopsy was performed.

A private medical report shows that the veteran died while 
hospitalized in November 1991.  The final diagnoses were 
acute and chronic alcoholism, dehydration, Escherichia coli 
sepsis, and carcinoma of the esophagus (squamous cell).

A private medical report shows that an autopsy was performed 
on the veteran's body in November 1991.  The summary notes 
that the veteran had a previous resection of the esophagus 
for squamous cell carcinoma.  It was noted that the veteran 
had acute and chronic alcohol abuse and was admitted to the 
hospital with dehydration and diarrhea.  He had profound 
respiratory and cardiac dysfunction from which he was 
partially resuscitated but then he became unconscious and had 
logura.  He died approximately 24 hours after admission.  At 
autopsy he had confluent bronchopneumonia from which a heavy 
growth of Escherichia coli were grown.  He had a marked fatty 
liver with changes suggestive of alcoholic liver disease.  
There was chronic pancreatitis and acute tubular necrosis of 
the kidneys.  He had no evidence of recurrent esophageal 
carcinoma.  He did have liver disease probably secondary to 
alcohol abuse.  He developed bronchopneumonia with apparent 
sepsis and multi-system failure and died.  The final 
diagnosis for the cause of death was confluent 
bronchopneumonia, bilateral with sepsis, shock, and multi-
system failure.

A private medical report dated in January 1995 notes that the 
veteran was being treated by the signatory, a medical doctor, 
until the time of his death.  It was noted that squamous cell 
carcinoma of the veteran's esophagus was found in December 
1990 and that he died of complications from this disease, 
pneumonia and septicemia.  The signatory noted that the 
veteran had been exposed to agent orange in Vietnam and that 
it was established scientifically that there was an increased 
incidence of malignancy after exposure to that chemical.

The appellant testified at a hearings in January 1995, 
December 1996, and October 1999.  Her testimony was to the 
effect the residuals of surgery for removal of cancer of the 
esophagus debilitating the veteran and contributed to his 
death.  The testimony was to the effect that the veteran's 
cancer of the esophagus was caused by exposure to agent 
orange in Vietnam.

In March 2000, the Board remanded the case to the RO in order 
to have the veteran's records reviewed by a VA oncologist for 
expressions of opinions as to the etiology of the veteran's 
esophageal cancer and whether or not the post operative 
residuals of esophageal cancer caused or contributed to the 
veteran's death.  The veteran's records, including the 
private medical report dated in January 1995, were reviewed 
by a VA physician in May 2000 who concluded that the opinion 
in the January 1995 report was speculative and not in 
agreement with previously expressed opinions or current data 
published concerning such cancers that did not support a 
causal relationship with exposure to agent orange.  The VA 
physician also opined that the record did not indicate that 
the post operative residuals of esophageal cancer caused or 
contributed materially to the veteran's death because the 
majority of patients dying of surgically related causes 
developed significant complications within 30 days of the 
surgery and the veteran survived some 6 months following 
surgery before being admitted for his terminal 
hospitalization.

A review of the record reveals that service connection was in 
effect for residuals of postoperative medial meniscectomy of 
the right knee, rated 10 percent, at the time of the 
veteran's death.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may be granted for a disease based on 
exposure to agent orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, F. 3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 (West 1991 & Supp. 2002) 
and 38 C.F.R. § 3.307(a)(6) (2001) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption of 38 C.F.R. § 3.307(d) 
(2001) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma; 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); soft-tissue sarcoma, and type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes).  
38 C.F.R. § 3.309(e) (2001).  The diseases listed at 
38 C.F.R. § 3.309(e) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne, PCT, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within one year, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval or air service.  
38 U.S.C.A. §§ 1113, 1116 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.307(a)(6)(ii).  

The term "soft-tissue sarcoma" in that regulation includes 
adult fibrosarcoma; dermatofibrosarcoma protuberans; 
malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  Note 1 following 38 C.F.R. § 3.309(e).

In making determinations for the purpose of granting service 
connection for specified diseases based on exposure to agent 
orange, the VA Secretary shall take into account (A) reports 
received from the National Academy of Sciences under section 
3 of the Agent Orange Act of 1991, and (B) all other sound 
medical and scientific information and analyses available.  
38 U.S.C.A. § 1116(b)(1),(2).  A veteran who, during active 
service, served in Vietnam, beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have exposed 
during such service to agent orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to agent orange.  38 U.S.C.A. § 1116(f).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The overall medical evidence, including an autopsy protocol, 
shows that the veteran's death in November 1991 was due to 
confluent bronchopneumonia with sepsis, shock, and 
multisystem failure related to alcohol abuse.  The service 
medical records do not show that the effects of the veteran's 
alcohol abuse were present in service.  Nor do the post-
service medical records reveal the presence of the residuals 
of alcohol abuse until many years after service.  The 
evidence does not link the effects of the veteran's alcohol 
abuse to an incident of service or to a service-connected 
disability.  

Statements and testimony from the appellant are to the effect 
that the veteran's death was due to residuals of his cancer 
of his esophagus or post operative residuals thereof.  The 
record does not demonstrate the presence of that disease 
until 1990, many years after the veteran's separation from 
service.  The appellant's statements are not competent 
evidence because the record does not show that she has the 
experience, training or education to make medical diagnoses, 
statements or opinions.  66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(a)(1)); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Nor are her statements 
supported by the preponderance of the evidence.

The record shows that the veteran served in Vietnam and, 
therefore, he is presumed to have been exposed to agent 
orange.  Cancer of the esophagus, however, is not a disease 
that may be service connected on a presumptive basis under 
the provisions of 38 C.F.R. § 3.309(e).

The January 1995 private medical report indicates that the 
veteran's squamous cell carcinoma of the esophagus was found 
in December 1990 and that he died of complications from this 
disease, pneumonia, and septicemia.  The report notes that 
the veteran had been exposed to agent orange in Vietnam and 
that it was established scientifically that there was an 
increased incidence of malignancy after exposure to that 
chemical.  While this report indicates that veteran's exposed 
to agent orange have an increased incidence of malignancy, it 
does not specifically link the veteran's cancer of the 
esophagus to exposure to agent orange in Vietnam.  Nor is 
cancer of the esophagus a disease determined by the VA 
Secretary, after consideration of applicable medical and 
scientific information noted above, to be a disease that may 
granted service-connection based on exposure to agent orange 
in Vietnam.  The veteran's records were also reviewed by a VA 
physician in May 2000 who opined that any opinion linking the 
veteran's cancer of the esophagus to exposure to agent orange 
in Vietnam would be speculative because such an opinion would 
not be in agreement with previously expressed opinions on the 
matter.

The VA physician who reviewed the veteran's records in May 
2000 also opined that it was unlikely that the post operative 
residuals of the veteran's cancer of the esophagus 
contributed materially or substantially to the veteran's 
death.  The Board notes that the veteran's death certificate 
and the January 1995 private medical report indicate that the 
post operative residuals of the veteran's cancer of the 
esophagus contributed to the veteran's death, but this matter 
is moot because the cancer of the esophagus was not related 
to an incident of service, including exposure to agent orange 
or to a service-connected disability.

After consideration of all the evidence, the Board finds that 
the veteran's death was due to confluent bronchopneumonia 
with sepsis, shock, and multi-system failure related to 
alcohol abuse that was not present in service and first 
demonstrated many years after service.  The evidence reveals 
that the veteran's cancer of the esophagus was not present in 
service or demonstrated until 1990, many years after the 
veteran's service, and that it was not causally related to an 
incident of service, including exposure to agent orange or to 
a service-connected disability.  The preponderance of the 
evidence shows that the cause of the veteran's death was not 
the result of a service-connected disability and that a 
service-connected disability did not have a material 
influence in the production of his death.  Hence, the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, and 
the claim is denied.




ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


